Exhibit 2.1 GEO GENESIS GROUP, LTD. Please check that your address details on the attached certificate are correct. If there are any errors or if you move to a new address, please fill in the correct information on the back of this counterfoil and send it together with an original or * certified copy of a utility bill in your name(s) to Computershare Investor Services (Channel Islands) Limited. Do not send the certificate with the address slip. Please do not detach this counterfoil unless you want to notify Computershare Investor Services (Channel Islands) Limited of a change to your address details. * certified: - signed by a professional person/body e.g. Lawyer, Bank, Insurance company. Reference No. Certificate No. Transfer No. Number of Shares GEO GENESIS GROUP, LTD. (Incorporated and registered in the Republic of the Marshall Islands with registered number P-2791-04-07) COMMON SHARE CERTIFICATE This is to certify that the above-named is/are the Registered Holder(s) of Common Shares of US$0.01 each in Geo Genesis Group, Ltd. subject to the By-Laws of the Company. For and on behalf of Geo Genesis Group, Ltd., to be duly executed under its corporate seal on GEO GENESIS GROUP, LTD. Note No transfer of any of the shares comprised in this Certificate will be registered until this Certificate has been lodged at the Company's Registrar. REGISTRAR,
